"''o·~~~~~~~~~~~~~'="'='=(G
 >- •.,
 AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I   !I,

                                                                                                                                                     I

                                          UNITED STATES DISTRICT COURT                                                                               I
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                           JUDGMENT IN A CRIMINAL CASE
                                      v.                                      (For Offenses Committed On or After November I, 1987)


                           Urbano Vasquez-Vasquez                             CaseNumber: 3:19-mj-21243

                                                                              Richard Brian Rodriguez
                                                                              Defendant's Attorney


 REGISTRATION NO. 26193308
 THE DEFENDANT:
  [:gj pleaded guilty to count(s) 1 of Complaint
                                             ---~-------------------------
   0 was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
 Title & Section                         Nature of Offense                                                      Count Number(s)
 8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                            1

   D The defendant has been found not guilty on count( s)
                                                          -------------------
   0 Count(s)                                                dismissed on the motion of the United States.
                         ------------------
                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                        ~TIME SERVED
    i:gj Assessment: $10 WAIVED i:gj Fine: WAIVED
    [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their. deport~tion~or ~~ro,val.; . _ 1 . .         .
   ,E§ ~ourt recomm.ends defendant be deported/removed with relative, ,Qcrccc, ~cw\ ;o'.l JIU<~ CZ.. charged m case
           V·\ W) \ '.l. I ']_ Lf lf·       .
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
  of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                               ednesda , March 13, 2019
                                                      FILED                   ate of Imposition of Sentence

                              0'1· 00 1. t:3           MAR 13 2019
  Received
                    DUSM                        CLER!<, U.S. DISTRICT COURT      0  BU ROBERT N. BLOCK
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                            BY        ·-·-·         DEPUTY
                                                                               ITED STATES MAGISTRATE WDGE



  Clerk's Office Copy                                                                                                     3:19-mj-21243

                                                                 ----~---------------·--------
